            Case 2:20-cv-01847-BMS Document 18 Filed 07/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ECLIPSE LIQUIDITY, INC.                    :
           Plaintiff,                      :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
GEDEN HOLDINGS LTD., et al.                :      No. 20-1847
         Defendants.                       :

                                          ORDER

       AND NOW, this 1st day of July, 2020, upon consideration of Plaintiff’s Motion to Remand

to the Philadelphia County Court of Common Pleas, Defendants’ response, Plaintiff’s reply, and

for the reasons given in this Court’s Memorandum dated July 1, 2020, it is ORDERED that:

       1. The motion (Document No. 9) is GRANTED.

       2. This case is REMANDED to the Philadelphia County Court of Common Pleas.

       3. Defendants’ Cross-Motion to Dismiss the Complaint (Document No. 10) is DENIED

             as moot.

       4. Plaintiff’s Motion for Sanctions (Document No. 12) is DENIED.

                                           BY THE COURT:


                                           /s/ Berle Schiller
                                           Berle M. Schiller, J.
